

116 HR 4973 IH: Trusting Commercial Communications Networks Act of 2019
U.S. House of Representatives
2019-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4973IN THE HOUSE OF REPRESENTATIVESNovember 1, 2019Mr. McNerney (for himself and Mr. Long) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit certain Federal loans, grants, and subsidies from being used to purchase communications
			 equipment or services posing national security risks, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Trusting Commercial Communications Networks Act of 2019. 2.Determination of communications equipment or services posing national security risks (a)Publication of covered communications equipment or services listNot later than 1 year after the date of the enactment of this Act, the Commission shall publish on its website a list of covered communications equipment or services.
 (b)Determination by CommissionThe Commission shall place on the list published under subsection (a) any communications equipment or service, if and only if the Commission determines that such equipment or service—
 (1)is produced or provided by— (A)Huawei Technologies Co. Limited, Zhongxing Telecommunications Equipment Corporation, or any subsidiary or affiliate of either such entity;
 (B)any successor to any entity described in subparagraph (A); or (C)any other entity, if the Commission determines, based exclusively on the determinations described in paragraphs (1) through (3) of subsection (c), that such equipment or service produced or provided by such entity poses an unacceptable risk to the national security of the United States or the security and safety of United States persons; and
 (2)is capable of— (A)routing or redirecting user data traffic or permitting visibility into any user data or packets that such equipment or service transmits or otherwise handles; or
 (B)causing the network of a provider of advanced communications service to be disrupted remotely. (c)Reliance on certain other determinationsIn making a determination under subsection (b)(1)(C), the Commission shall rely solely on one or more of the following determinations:
 (1)A specific determination made by any executive branch interagency body with appropriate national security expertise, including the Federal Acquisition Security Council established under section 1322(a) of title 41, United States Code.
 (2)A specific determination made by the Department of Commerce pursuant to Executive Order 13873 (84 Fed. Reg. 22689; relating to securing the information and communications technology and services supply chain).
 (3)The communications equipment or service being covered telecommunications equipment or services, as defined in section 889(f)(3) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232; 132 Stat. 1918).
				(d)Updating of list
 (1)In generalThe Commission shall periodically update the list published under subsection (a), as necessary to protect national security and to address changes in the determinations described in paragraphs (1) through (3) of subsection (c).
 (2)Monitoring of determinationsThe Commission shall monitor the making or reversing of the determinations described in paragraphs (1) through (3) of subsection (c) in order to determine whether to place communications equipment or services on the list published under subsection (a) or to remove communications equipment or services from such list. If a determination described in any such paragraph that provided the basis for a determination by the Commission under subsection (b)(1)(C) with respect to any communications equipment or service is reversed, the Commission shall remove such equipment or service from such list, except that the Commission may not remove such equipment or service from such list if any other determination described in any such paragraph provides a basis for a determination by the Commission under subsection (b)(1)(C) with respect to such equipment or service.
 (3)Public notificationFor each 12-month period during which the list published under subsection (a) is not updated, the Commission shall notify the public that no updates were necessary during such period to protect national security or to address changes in the determinations described in paragraphs (1) through (3) of subsection (c).
				3.Prohibition on use of certain Federal loans, grants, and subsidies
			(a)In general
 (1)ProhibitionA Federal loan, grant, or subsidy that provides funds to be used for the capital expenditures necessary for the provision of advanced communications service may not be used to—
 (A)purchase, rent, lease, or otherwise obtain any covered communications equipment or service; or (B)maintain any covered communications equipment or service previously purchased, rented, leased, or otherwise obtained.
 (2)TimingParagraph (1) shall apply with respect to any covered communications equipment or service beginning on the date that is 60 days after the date on which the Commission places such equipment or service on the list required by section 2(a). In the case of any covered communications equipment or service that is on the initial list published under such section, such equipment or service shall be treated as being placed on the list on the date on which such list is published.
 (b)Completion of proceedingNot later than 90 days after the date of the enactment of this Act, the Commission shall adopt a Report and Order in the matter of Protecting Against National Security Threats to the Communications Supply Chain Through FCC Programs (WC Docket No. 18–89) that implements subsection (a), to the extent such subsection applies to a program administered by the Commission.
 (c)Application to other agenciesNot later than 180 days after the date of the enactment of this Act, the head of each Federal agency (other than the Commission) that administers a program through which any Federal loan, grant, or subsidy described in subsection (a)(1) is made available shall update the regulations for the program to comply with subsection (a).
 (d)Rule of constructionNothing in this section may be construed to limit a Federal agency from procuring goods or services.
 4.Hold harmlessIn the case of a person who is a winner of the Connect America Fund Phase II auction, has not yet been authorized to receive Connect America Fund Phase II support, and demonstrates an inability to reasonably meet the build-out and service obligations of such person under Connect America Fund Phase II without using equipment or services prohibited under this Act, such person may withdraw the application of such person for Connect America Fund Phase II support without being found in default or subject to forfeiture.
		5.Enforcement
 (a)In generalExcept as provided in subsection (b)— (1)a violation of this Act or a regulation promulgated under this Act shall be treated as a violation of the Communications Act of 1934 (47 U.S.C. 151 et seq.) or a regulation promulgated under such Act, respectively; and
 (2)the Commission shall enforce this Act and the regulations promulgated under this Act in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable terms and provisions of the Communications Act of 1934 were incorporated into and made a part of this Act.
 (b)ExceptionSubsection (a) does not apply with respect to— (1)a Federal loan, grant, or subsidy that is made available through a program that is administered by a Federal agency other than the Commission; or
 (2)a regulation promulgated by such agency under section 3(c). 6.DefinitionsIn this Act:
 (1)Advanced communications serviceThe term advanced communications service has the meaning given the term advanced telecommunications capability in section 706 of the Telecommunications Act of 1996 (47 U.S.C. 1302). (2)CommissionThe term Commission means the Federal Communications Commission.
 (3)Covered communications equipment or serviceThe term covered communications equipment or service means any communications equipment or service that is on the list published by the Commission under section 2(a).
 (4)CustomersThe term customers means, with respect to a provider of advanced communications service— (A)the customers of such provider; and
 (B)the customers of any affiliate (as defined in section 3 of the Communications Act of 1934 (47 U.S.C. 153)) of such provider.
 (5)Executive branch interagency bodyThe term executive branch interagency body means an interagency body established in the executive branch. (6)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code.
 (7)PersonThe term person means an individual or entity. (8)Provider of advanced communications serviceThe term provider of advanced communications service means a person who provides advanced communications service to United States customers.
			